Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because of the new ground of rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner found no support for newly added limitation of “an external camera configured to capture images of a real-world environment including a hand-held controller in front of the head mounted display, wherein the images are configured for examination to determine positions and movements of the hand-held controller with respect to the external camera of the head mounted display… wherein the plurality of encoded images provide the positions and movements of the hand-held controller with respect to the external camera.” During an interview conducted on 8/12/2022, Applicant’s representative brought attention to paragraph [0035] of PGPUB US 2021/0129012 for support. Examiner respectfully disagrees that such passage provides the necessary support because the only embodiment that represents such fixed reference objects that determines the position and movement of the motion controller and/or the HMD can be determined through analysis of the images captured by the one or more digital cameras is referenced in Fig. 2. In such embodiment, the external camera is not embedded within the HMD. The camera is an external camera that captures images of the HMD and/or Controller to determine the position of the HMD and/or Controller.
Paragraphs [0037] and [0098] of the instant application discloses the camera within the HMD, wherein the camera captures gestures of hands and finger and/or markers located on the hand of the user, but does not discuss capturing position and movement of the motion controller.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-25 are rejected under 35 U.S.C. 103 as obvious over Latta (US 2014/0128161 A1) in view of Ozer, John. “Streaming 101: The Basics – Codecs, Bandwidth, Data Rate and Resolution”. February 5, 2009. < https://streaminglearningcenter.com/articles/streaming-101-the-basics-codecs-bandwidth-data-rate-and-resolution.html> and Lewis (US 2013/0208234 A1).
Claim 1. Latta discloses a head mounted display (Fig. 7 & 8) comprising: 
an external camera (712: Fig. 7) configured to capture images of a real-world environment in front of the head mounted display [0045]; and 
a communications circuit (800: Fig. 8) coupled to the external camera (712: Fig. 7), wherein the communications circuit is located within the head mounted display to receive the images from the external camera and encode the images  to output a plurality of encoded images (i.e. a see-through display device may detect aspects of the physical environment via one or more sensors of the see-through display device and send the detected aspects to the server and/or other computing devices participating in a multiplayer gaming session, wherein one of the sensor is an external camera (712: Fig. 7) in front of the head mounted display and the images from the camera are to be encoded before being sent to the server), [0026], [0045], [0061],
wherein the communications circuit is configured to send the plurality of encoded images via the Internet to a cloud system without using a computer between the head mounted display and the Internet [0026], wherein the communications circuit is configured to receive packets of compressed interactive media frames via the Internet without using the computer, wherein the compressed interactive media frames are generated by the cloud system based on the positions and movements provided by the plurality of encoded images; and a display device configured to display a virtual scene based on image data provided by the compressed interactive media frames (i.e. the head mounted display communicates with the game server directly through network 116 without using a computer between the head mounted display and the Internet, wherein head mounted display can receive compressed interactive media frames from the server to display on the head mounted display), (Fig. 1), [0015],[0017]-[0022], [0046], [0061].
Alternatively, if not inherent, then it is implicit that Latta’s HMD comprises an encoder and decoder for encoding and decoding a compressed streaming video transmitted between the gaming server and HMD as evidenced by Ozer. Ozer discusses the basics and fundamental of streaming a video to devices. The video, to be stream, is compressed using well known codecs (i.e. H.264, VP6, Windows Media or Sorenson Spark) via an encoder before transmittal to a device.  A decoder at the receiving device decodes the compressed file for viewing. Therefore, one of ordinary skilled in the art would recognize the invention of Latta would implicitly comprise an encoder/decoder situated within the HMD and coupled to the network communications circuit, wherein the encoder/decoder is configured to encode/decode the compressed interactive media frames to produce a plurality of interactive media frames.
Latta does not expressly disclose the camera configured to capture images of the hand-held controller in front of the head mount display, wherein the images are configured for examination to determine positions and movements of the hand-held controller with respect to the external camera of the head mounted display, wherein the plurality of encoded images provide the positions and movements of the hand-held controller with respect to the camera. Lewis discloses the camera configured to capture images of the hand-held controller in front of the head mount display, wherein the images are configured for examination to determine positions and movements of the hand-held controller with respect to the external camera of the head mounted display, wherein the plurality of encoded images provide the positions and movements of the hand-held controller with respect to the camera [0106]. It would have been obvious to a person of ordinary skilled in the art to modify Latta with Lewis and would have been motivated to do so to measure and judge hand and finger position and movement on the AR game controller. 
Claim 2. Latta, Ozer and Lewis disclose the head mounted display of claim 1, wherein the plurality of encoded images include information regarding movement of the head mounted display within the real-world environment, Latta [0015], [0060].
Claim 3. Latta, Ozer and Lewis disclose the head mounted display of claim 1, wherein the plurality of encoded images are a plurality of compressed images, wherein the plurality of compressed images are decompressed by the cloud system as discussed above regarding the encoder/decoder.
Claim 4. Latta, Ozer and Lewis disclose the head mounted display of claim 1, wherein the computer is a game console or a mobile phone or a table, wherein the computer is configured to execute an interactive game program to generate one or more image frames for display on a display device, Latta (Fig. 1).
Claim 5. Latta, Ozer and Lewis disclose the head mounted display of claim 1, wherein the compressed interactive media frames include I frames and P frames, wherein the head mounted display includes a decoder, wherein the decoder is configured to decompress the I frames and P frames to output a plurality of decoded image frames for display of the virtual scene on the display device, Latta [0015]-[0022], as discussed above regarding the encoder/decoder.
Claim 6. Latta, Ozer and Lewis disclose the head mounted display of claim 1, wherein the cloud system is configured to decompress the plurality of encoded images to output the images of the real-world environment, wherein the cloud system is configured to determine a plurality of game states based on the images of the real-world environment, wherein the cloud system is configured to generate additional images based on the plurality of game states, wherein the cloud system is configured to compress the additional images to generate the compressed interactive media frames, Latta  [0015]-[0022], as discussed above regarding the encoder/decoder.
Claim 7. Latta, Ozer and Lewis disclose the head mounted display of claim 1, wherein the external camera is a digital camera, wherein the communications circuit is a wireless access circuit that is configured to facilitate the head mounted display to communicate with the Internet without using the computer, Latta (Fig. 1 & 7).
Claim 8. Latta, Ozer and Lewis disclose the head mounted display of claim 1, further comprising: an internal camera (714: Fig. 7) configured to face eyes of a user wearing the head mounted display, wherein the internal camera is configured to capture movement of the eyes of the user to generate a set of images, wherein the communications circuit is configured to encode the set of images to output a set of encoded images, wherein the communications circuit is configured to send the set of encoded images via the Internet to the cloud system without using the computer, Latta [0045].
Claim 9. Latta, Ozer and Lewis disclose the head mounted display of claim 8, wherein the set of encoded images and the plurality of encoded images are decompressed by the cloud system to output a group of images, wherein the group of images are used by the cloud system to generate a plurality of media frames, wherein the plurality of media frames are encoded by the cloud system to generate the compressed interactive media frames as discussed above regarding the encoder/decoder.

Claim 10-18. Latta, Ozer and Lewis disclose a system comprising: a plurality of servers; and a head mounted display coupled to the plurality of servers via a computer network without using a computer between the head mounted display and the computer network, the head mounted display including: an external camera configured to capture images of a real-world environment including a hand-held controller in front of the head mounted display, wherein the images are configured for examination to determine positions and movements of the hand-held controller with respect to the external camera of the head mounted display; and a communications circuit coupled to the external camera, wherein the communications circuit is located within the head mounted display to receive the images from the external camera and encode the images to output a plurality of encoded images, wherein the plurality of encoded images provide the position and movements of the hand-held controller with respect to the external camera, wherein the communications circuit is configured to send the plurality of encoded images via the computer network to the plurality of servers without using the computer, wherein the plurality of servers are configured to generate a plurality of compressed interactive media frames based on the positions and movements provided by the plurality of encoded images, wherein the plurality of servers are configured to send a plurality of packets including the plurality of compressed interactive media frames via the computer network to the head mounted display, wherein the communications circuit is configured to receive the plurality of packets of the plurality of compressed interactive media frames via the computer network without using the computer, wherein the head mounted display includes a display device configured to display a virtual scene based on image data provided by the compressed interactive media frames as similarly discussed above.

Claim 19-20. Latta, Ozer and Lewis disclose a method comprising: capturing, by an external camera of a head mounted display, images of a real-world environment including a hand-held controller in front of the head mounted display, wherein the images are configured for examination to determine positions and movements of the hand-held controller with respect to the external camera of the head mounted display; receiving, by a communications circuit of the head mounted display, the images from the camera; encoding, by the communications circuit of the head mounted display, the images to output a plurality of encoded images, wherein the plurality of encoded images provide the positions and movements of the hand-held controller with respect to the external camera; sending, from the head mounted display, the plurality of encoded images via the Internet to a cloud system without using a computer between the head mounted display and the Internet; and receiving, by the head mounted display, packets of compressed interactive media frames via the Internet from the cloud system without using the computer, wherein the compressed interactive media frames are generated by the cloud system based on the positions and movements provided by the plurality of encoded images and displaying a virtual scene based on image data provided by the compressed interactive media frames as similarly discussed above.

Claim 21. Latta, Ozer and Lewis disclose the head mounted display of claim 1, wherein the communications circuit is configured to be worn by a user and is configured to be used with a hand-held controller, wherein the hand-held controller is configured to be held by the user to generate input data, wherein the compressed interactive media frames are generated by the cloud system based on the input data, Latta [0026]-[0027], [0030], [0046], [0060].
Claim 22. Latta, Ozer and Lewis disclose the head mounted display of claim 1, wherein the cloud system is configured to determine a position and motion of the head mounted display in the real-world environment based on the images, and generate the compressed interactive media frames based on the position and motion, Latta [0026]-[0027], [0030], [0046], [0060].
Claim 23. Latta, Ozer and Lewis disclose the head mounted display of claim 1, wherein the communications circuit is implicitly configured to send the plurality of encoded images to a router coupled to the Internet, Latta (116 & 108: Fig. 1) [0061].
Claim 24. Latta, Ozer and Lewis disclose the head mounted display of claim 1, wherein the virtual scene includes images of a virtual object having positions and movements that change based on the positions and movements of the hand-held controller with respect to the external camera, wherein the virtual scene has a plurality of portions, wherein the display device is configured to display a different one of the plurality of portions based on positions and movements of the external camera [0030], [0046], [0060].
Claim 25. Latta, Ozer and Lewis disclose the head mounted display of claim 1, wherein the image data includes virtual positions and movements of a virtual object, wherein the cloud system is configured to generate the virtual positions and movements of the virtual object based on the positions and movements of the hand-held controller with respect to the external camera, wherein the image data includes a plurality of portions of a virtual scene, wherein the display device is configured to display a different one of the plurality of portions based on positions and movements of the external camera [0030], [0046], [0060].

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715